PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/117,943
Filing Date: 30 Aug 2018
Appellant(s): ANASENZL et al.



__________________
Omar Alonsi Galiano
For Appellant


EXAMINER’S ANSWER


This is in response to the appeal brief filed 11/8/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
Note that the page and line numbers cited in the office action and herein are obtained from the NPL translation of 1/21/2020.

The rejection of claim 10 under 112(d) should be affirmed, since applicant did not provide any arguments against this rejection.

(2) Response to Argument
	Applicant argues that BRANDL (citations to English translation of WO 2013/091607A2 provided by applicant) does not teach aluminum content of the component > 70% by mass.  This limitation is broad enough to cover aluminum metal up to 100% content of aluminum, where BRANDL teaches using aluminum metal (p. 4, para. 2; p. 6, para. 7) and that metal can be used in the process throughout the document.  See also the summary of the invention in Brandl which teaches that a metal or metal alloy may be used.

	Applicant argues that Aluminum metal is never used in casting because a search of “100% aluminum” and “casting” did not return desired results.  Casting metals is common, and casting Aluminum metal has long been a well-known practice.  A search of “aluminum”, or “aluminum metal”, and “casting” reveals thousands of results even limited to issued US patents.

Patents are relevant as prior art for all they contain. 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (reference disclosing optional inclusion of a particular component teaches compositions that both do and do not contain that component); Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998) (The court held that the prior art anticipated the claims even though it taught away from the claimed invention. "The fact that a modem with a single carrier data signal is shown to be less than optimal does not vitiate the fact that it is disclosed.").

Applicant argues that the citation from Brandl that “Metal alloy in which the method according to the invention can be carried out is not subject to any restrictions.  It can be selected, for example, from iron, aluminum, tantalum, copper, nickel, titanium or an alloy thereof”, would not suggest aluminum, but only an alloy to one of ordinary skill in the art, despite the sentence using “or alloy thereof”.  If such was limited to only alloys, then copper, which is grouped therein with aluminum could not have been used in Example 4 of Brandl.  The fact that copper was used and not an alloy thereof, clearly indicates that the metals, including aluminum, do not have to be used in the form of alloys. 

Applicant argues that metals such as aluminum may contain impurities unless prefaced by the term pure.  Applicants claim teaches at least 70% aluminum, it is not clear how the teaching of aluminum by Brandl can be considered to contain more than 30% of impurities such as to fall outside of the scope of the claimed invention.


Applicant argues that BRANDL does not teach integrally bonding the cast aluminum component and the joining partner.  BRANDL teaches bonding the aluminum component to adhesives, lacquers, solder, sealants, biological materials or other coatings (p. 5, para. 2).  Applicant’s specification indicates that a joining partner is an arbitrary material (para. 6), so BRANDL discloses bonding to a joining partner in the same manner disclosed by applicant.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/N.R.H/Examiner, Art Unit 1745 
02/11/2022                                                                                                                                                                                                       


Conferees:
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745                                                                                                                                                                                                        
/Anthony McFarlane/
Primary Examiner, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal 

/NICKOLAS R HARM/Examiner, Art Unit 1745